TYSON, J.
The defendant was indicted, tried and convicted of the offense of disturbing an assemblage of people met for religious worship. — § 4654 of Code. While the conduct of defendant Avas exceedingly reprehensible and highly indecent, there is an entire want of evidence tending in the remotest degree to show that it did in fact disturb the assemblage or any member thereof. It is true the owner of the vehicle apprehended that some mischief might be done to it and left the assembly for the purpose of preventing it. But he had no knowledge that the act complained of had been committed until he had reached his conveyance. Indeed, he did not in fact know, when he left the church, that any act of misconduct had been committed by the defendant or any other person. Under the evidence his leaving the assembly and going *96to his wagon cannot be attributed to the conduct of the defendant of which he had no knowledge, but rather to the fact that on prior occasions vehicles belonging to' other persons had been interfered with.
The affirmative charge requested by defendant should' have been given. ■ >
Reversed and remanded.